Citation Nr: 0914129	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-17 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for depression, 
including as secondary to service-connected excision of mass 
from distal left thigh and left knee disability.

2.  Entitlement to service connection for a low back 
condition, including as secondary to service-connected 
excision of mass from distal left thigh and left knee 
disability.

3.  Entitlement to service connection for a bilateral hip 
condition, including as secondary to service-connected 
excision of mass from distal left thigh and left knee 
disability.

4.  Entitlement to service connection for a right knee 
condition, including as secondary to service-connected 
excision of mass from distal left thigh and left knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to 
October 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied service connection for a low back 
condition, bilateral hip condition, right knee condition, and 
depression, each including as secondary to service connected 
left thigh and knee disabilities.

In June 2008, the Board remanded the present matter for 
additional development and due process concerns.  The Board 
is satisfied that there has been substantial compliance with 
the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
Veteran has been diagnosed with depression.

2.  There is no competent evidence of record showing that the 
Veteran has been diagnosed with a low back condition.

3.  There is no competent evidence of record showing that the 
Veteran has been diagnosed with a left hip condition.

4.  A right hip condition did not have its onset during 
active service or result from disease or injury in service, 
or is caused or aggravated by the service-connected excision 
of mass from distal left thigh and left knee disability.

5.  A right knee condition did not have its onset during 
active service or result from disease or injury in service, 
or is caused or aggravated by the service-connected excision 
of mass from distal left thigh and left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
depression, on a direct basis and as secondary to service-
connected excision of mass from distal left thigh and left 
knee disability, have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2008).

2.  The criteria for entitlement to service connection for a 
low back condition, on a direct basis and as secondary to 
service-connected excision of mass from distal left thigh and 
left knee disability, have not been met.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2008).

3.  The criteria for entitlement to service connection for a 
left hip condition, on a direct basis and as secondary to 
service-connected excision of mass from distal left thigh and 
left knee disability, have not been met.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2008).

4.  The criteria for entitlement to service connection for a 
right hip condition, on a direct basis and as secondary to 
service-connected excision of mass from distal left thigh and 
left knee disability, have not been met.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2008).

5.  The criteria for entitlement to service connection for a 
right knee condition, on a direct basis and as secondary to 
service-connected excision of mass from distal left thigh and 
left knee disability, have not been met.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service- connected disease or injury."  38 C.F.R. § 
3.310(a).  Also, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  38 C.F.R. § 3.310; Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 
7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the decision in Allen v. Principi, 7 Vet. App. 439 
(1995), which addressed the subject of the granting of 
service connection for the aggravation of a nonservice-
connected condition by a service-connected condition.  See 
71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  The amended 38 C.F.R. § 3.310(b) institutes 
additional evidentiary requirements and hurdles that must be 
satisfied before aggravation may be conceded and service 
connection granted.  To whatever extent the revised 
regulation may be more restrictive than the previous one, the 
Board will afford the Veteran review under both the old and 
new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The evidence does not show that the Veteran is currently 
diagnosed as having depression.  Service treatment records 
and post-service treatment records are silent for any 
treatment or findings of depression.  The record does show 
post-service findings of thought disorder that was thought to 
be schizophrenia in 1976.  However, in July 2002, the only 
psychiatric diagnosis was alcohol and marijuana dependence.  
Furthermore, during the January 2006 VA examination, the 
Veteran did not meet the DSM-IV diagnostic criteria for any 
specific psychiatric disorder and was found to be unemployed 
due to his left hand injury, for which he appeared to be 
coping well and reported only transient and expectable 
reactions.  

The evidence also does not show that the Veteran is currently 
diagnosed as having a low back condition or a left hip 
condition.  Service treatment records and post-service 
treatment records are silent for any treatment or findings of 
either condition.  The record only shows that the Veteran 
requested medication for back spasms during July 2008 VA 
treatment.  There has been no diagnosis of any back condition 
of record.  In addition, during the January 2006 VA 
examination, the Veteran stated that he had no difficulty 
with his left hip and he was not diagnosed as having any left 
hip disability.  

The only evidence of the existence of these disabilities is 
the Veteran's own statements.  He is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board 
finds his assertions outweighed by the opinion provided by 
the January 2006 VA examiners who examined the Veteran and 
reviewed his records.  

In the absence of any competent evidence of depression, a low 
back condition, or a left hip condition, the Board must 
conclude the Veteran does not currently suffer from these 
disabilities.  Brammer, 3 Vet. App. at 225.

Post-service medical treatment records show that the Veteran 
had been diagnosed as having degenerative arthritis of the 
right knee and strain of the right hip.  Therefore, the first 
requirement for service connection for these claims, the 
existence of a current disability, is met.  See Hickson, 12 
Vet. App. at 253.  

Following a careful review of the record, the Board finds 
that the medical evidence from service does not show, nor 
does the Veteran contend, that his right hip and right knee 
conditions had their onset in service.  The service medical 
records during the period of active military service document 
no complaints or treatment for these disabilities and the 
October 1973 separation examination was silent for any right 
knee or right hip abnormalities.  The post-service medical 
treatment records do not document these disabilities until 
January 2006, many years after service.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claims.  See Maxon v. Gober, 230 F.3d 1330, (Fed. Cir. 
2000).  

In addition, there is no competent evidence or medical 
opinion contained in the post-service private and VA medical 
records showing that his right hip and right knee conditions 
are related to service or is caused or aggravated by the 
Veteran's service-connected excision of mass from distal left 
thigh and left knee disability.  In January 2006, a VA 
examination was afforded to the Veteran.  Following a 
physical examination, the VA examiner provided a definitive 
opinion that the Veteran's right hip and right knee 
conditions were not related to his inservice left knee injury 
and there was no good evidence that an abnormal gait would 
cause the hip or right knee pain.  As the examiner provided a 
rationale as support for his opinion, it is found to be 
persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  

The only evidence of record showing that these disabilities 
are related to his service-connected excision of mass from 
distal left thigh and left knee disability are the Veteran's 
own statements.  Neither the Board nor the Veteran is 
competent to supplement the record with unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The record does not contain a competent opinion 
linking the Veteran's current right hip and right knee 
conditions to service or to his service-connected excision of 
mass from distal left thigh and left knee disability, and the 
medical evidence of record does not otherwise demonstrate 
they are related to service.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claims and they must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Complete notice was sent in September 2005 and May 2006 and 
the claims were readjudicated in a June 2006 statement of the 
case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of the disabilities.  Regarding the 
claim for service connection for a low back condition, VA 
need not obtain an examination as the evidentiary record does 
not show that the Veteran currently suffers from this 
disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.






	(CONTINUED ON NEXT PAGE)








ORDER

Service connection for depression, including as secondary to 
service-connected excision of mass from distal left thigh and 
left knee disability, is denied.

Service connection for a low back condition, including as 
secondary to service-connected excision of mass from distal 
left thigh and left knee disability, is denied.

Service connection for a bilateral hip condition, including 
as secondary to service-connected excision of mass from 
distal left thigh and left knee disability, is denied.

Service connection for a right knee condition, including as 
secondary to service-connected excision of mass from distal 
left thigh and left knee disability, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


